DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 29-37 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2003/0130739 (Gerbec).
Regarding claim 29, Gerbec discloses a method, comprising: providing an expandable intervertebral device (10) having a base (14), a first body portion (16), and a second body portion (12), the base having a length extending from a first end of the base to a second end of the base, a width, and a height, the length being greater than the width and the height (see marked-up Fig. 2 below and Figs. 3A-3B), the base having a longitudinal axis along the length of the base (see marked-up Fig. 2 below), the first body portion configured to move in a first direction with respect to the base (see marked-up Fig. 6A below), the first direction being substantially parallel to the longitudinal axis of the base (see marked-up Fig. 6A below), and the second body portion configured to move in at least a second direction (upwards arrow 120 shown in Fig. 3A) with respect to the base, the second direction being substantially perpendicular to the longitudinal axis of the base (see marked-up Fig. 2 and Fig. 3a; upwards arrow 120 shown in Fig. 3A substantially perpendicular to longitudinal axis shown in marked-up Fig. 2); moving the second body portion in the second direction (see paragraphs [0065] and [0083]); moving the first body portion in the first direction (see paragraphs [0072] and [0085], the step of moving the first body portion in the first direction occurring after the step of moving the second body portion in the second direction (see paragraphs [0065], [0072], and [0083]-[0085]).

    PNG
    media_image1.png
    540
    746
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    595
    843
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    439
    695
    media_image3.png
    Greyscale

Regarding claim 30, Gerbec discloses a method, comprising: providing an intervertebral device (10) having a height, the intervertebral device including a base (14), a first body portion (16), and a second body portion (12); moving the second body portion (see paragraphs [0065] and [0083]) in a direction substantially perpendicular with respect to a longitudinal axis of the base to change the height of the intervertebral device (see marked-up Fig. 2, Fig. 3a; upwards arrow 120 shown in Fig. 3A substantially perpendicular to longitudinal axis shown in marked-up Fig. 2; see also marked-up Fig. 6A); moving the first body portion to engage the second body portion and prevent further movement of the second body portion (see paragraphs [0072], [0073] and [0085]; coupling of first and second body portions prevents further movement of second body portion), the step of moving the first body portion in the first direction occurring after the step of moving the second body portion in the second direction (see paragraphs [0065], [0072], and [0083]-[0085]).
Regarding claim 31, Gerbec discloses wherein the first body portion includes a first engaging element (arm 132 or 134 shown in Fig. 2 above) and the second body portion includes a second engaging element (49 or 50 or 51), and moving the first body portion includes moving the first body portion until the first engaging element of the first body portion couples the second engaging element of the second body portion (see paragraphs [0072] and [0085], e.g.).
Regarding claim 32, Gerbec discloses wherein the first engaging element is one of a first plurality of engaging elements of the first body portion, and the second engaging element is one of a second plurality of engaging elements (see figures below). 

    PNG
    media_image4.png
    376
    453
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    422
    485
    media_image5.png
    Greyscale

Regarding claim 33, Gerbec discloses wherein moving the first body portion includes moving the first body portion until at least one of the first plurality of engaging elements of the first body portion couples to at least one of the second plurality of engaging elements of the second body portion (see paragraphs [0072] and [0085], e.g.).
Regarding claim 34, Gerbec discloses wherein moving the first body portion includes moving the first body portion until each of the first plurality of engaging elements of the first body portion couples with at least a respective one of the second plurality of engaging elements of the second body portion (see paragraphs [0072] and [0085], e.g.).
Regarding claims 35 and 36, Gerbec discloses wherein each of the first and second pluralities of engaging elements have triangular or rectangular geometric shapes (tips of triangular geometric shapes (60) of second engaging element (49 or 51); rectangular geometric shaped surface (132) of the first engaging element).  Alternatively, the triangular geometric shape 138 of the first engaging element can contact the planar side of the triangular geometric shape of the side surface of second engaging element 51, see paragraph [0072]).  

    PNG
    media_image6.png
    464
    509
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    353
    535
    media_image7.png
    Greyscale

Regarding claim 37, Gerbec discloses wherein the geometric shape of each of the first and second pluralities of engaging elements includes a tooth structure (see figures below).

    PNG
    media_image8.png
    353
    535
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    464
    509
    media_image9.png
    Greyscale

Regarding claim 39, Gerbec discloses wherein moving the second body portion to change the height of the intervertebral device includes moving the second body portion to change the height of the intervertebral device to one of a plurality of heights (see paragraph [0065], e.g.), and moving the first body portion includes moving the first body portion to a position along the longitudinal axis of the base, the position being the same for each of the plurality of heights of the intervertebral device (see paragraphs [0072] and [0085] and [0022] and Figs. 12 and 13).
Claims 30-37 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0184522 (Melkent).
Regarding claim 30, Melkent discloses a method (shown in Fig. 13-17), comprising: providing an intervertebral device having a height, the intervertebral device including a base (20, see figure below), a first body portion (41, see figure below), and a second body portion (20, see figure below); moving the second body portion in a direction substantially perpendicular with respect to a longitudinal axis of the base to change the height of the intervertebral device (20 moves upwards substantially perpendicularly to a longitudinal axis of the base, as shown in the motion of Fig. 13 to 14 and marked-up Fig. 16); moving the first body portion to engage the second body portion and prevent further movement of the second body portion (see Fig. 16 and marked-up Fig. 17; element 48 engages with element 25 to prevent further movement of the second body portion), the step of moving the first body portion occurring after the step of moving the second body portion (see Figs. 13-17).  


    PNG
    media_image10.png
    489
    633
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    462
    589
    media_image11.png
    Greyscale

Regarding claim 31, Melkent discloses wherein the first body portion includes a first engaging element (48) and the second body portion includes a second engaging element (25), and moving the first body portion includes moving the first body portion until the first engaging element of the first body portion couples the second engaging element of the second body portion (see Fig. 17; 48 engages with 25).
Regarding claim 32, Melkent discloses wherein the first engaging element is one of a first plurality of engaging elements, and the second engaging element is one of a second plurality of engaging elements (as seen in marked-up Figs. 16  and 17 above, the first body portion has two engaging elements 48 which engage with two second engaging portions 25).  
Regarding claim 33, Melkent discloses wherein moving the first body portion includes moving the first body portion until at least one of the first plurality of engaging elements of the first body portion couples to at least one of the second plurality of engaging elements of the second body portion (see Figs. 16 and 17; 48 engages with 25).
Regarding claim 34, Melkent discloses wherein moving the first body portion includes moving the first body portion until each of the first plurality of engaging elements of the first body portion couples with at least a respective one of the second plurality of engaging elements of the second body portion (see Figs. 16 and 17; 48 engages with 25).
Regarding claim 35, Melkent discloses wherein each of the first and second pluralities of engaging elements have geometric shapes (see marked-up Fig. 17 below).  

    PNG
    media_image12.png
    360
    558
    media_image12.png
    Greyscale

Regarding claim 36, Melkent discloses wherein the geometric shape of each of the first and second pluralities of engaging elements includes a shape selected from a group consisting of a triangle, a circle, a rectangle, and a cylinder (25 and 48 are triangular).
Regarding claim 37, Melkent discloses the geometric shape of each of the first and second pluralities of engaging elements includes a tooth structure (see marked-up Fig. 16 below).  

    PNG
    media_image13.png
    422
    680
    media_image13.png
    Greyscale

	Regarding claim 39, Melkent discloses wherein moving the second body portion to change the height of the intervertebral device includes moving the second body portion to change the height of the intervertebral device to one of a plurality of heights (see paragraph [0022] and Figs. 13 and 14), and moving the first body portion includes moving the first body portion to a position along the longitudinal axis of the base, the position being the same for each of the plurality of heights of the intervertebral device (see paragraph [0022] and Figs. 16 and 17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Melkent in view of U.S. Patent Application Publication No. 2010/0179594 (Theofilos).
Regarding claim 38, Melkent is silent to the shape of the each of the first and second pluralities of engaging elements being curvilinear. Theofilos discloses a mating connection between first and second engaging elements in the analogous art of expandable spinal implants. Theofilos shows that the mating connection comprises a dovetail shape which is curvilinear (has rounded corners, see figure below) for the purpose of providing an interlocking corresponding geometric shape between the two implant parts. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pointed edges of the dovetail shaped engaging elements of Melkent to be curvilinear edges as taught by Theofilos in order to use an alternative dovetail edge geometric shape which interlocks and allows a sliding engagement with the two components. 

    PNG
    media_image14.png
    487
    525
    media_image14.png
    Greyscale

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Gerbec in view of Theofilos.
Regarding claim 38, Gerbec is silent to the shape of the each of the first and second engaging elements being curvilinear. Theofilos discloses a mating connection between first and second engaging elements in the analogous art of expandable spinal implants. Theofilos shows that the mating connection comprises engaging elements which are curvilinear (has rounded corners, see marked-up Fig. 16 above) for the purpose of providing an interlocking corresponding geometric shape between the two implant parts. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the engaging elements of Gerbec to be curved edges as taught by Theofilos in order to use an alternative geometric shape which interlocks two implant parts.
Allowable Subject Matter
Claims 18-20, 22-24, 26, and 27 are allowed.
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 29-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773